NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             IN RE CASTULO C.

                             No. 1 CA-JV 18-0293
                               FILED 1-31-2019


          Appeal from the Superior Court in Maricopa County
                            No. JV201517
        The Honorable Eartha K. Washington, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Appellee

Maricopa County Public Advocate, Mesa
By Aaron Jason Max
Counsel for Appellant



                       MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Kent E. Cattani joined.
                            IN RE CASTULO C.
                            Decision of the Court


M c M U R D I E, Judge:

¶1              Castulo C. appeals the superior court’s order continuing him
on probation following his admission of a probation violation. Castulo’s
counsel filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), State v. Leon, 104 Ariz. 297 (1969), and Maricopa County Juvenile Action
No. JV-117258, 163 Ariz. 484 (App. 1989), certifying that after a diligent
search of the record, he found no arguable question of law that was not
frivolous. Counsel asks this court to search the record for arguable issues.
See Penson v. Ohio, 488 U.S. 75 (1988); State v. Clark, 196 Ariz. 530, 537, ¶ 30
(App. 1999). After reviewing the record, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            In April 2018, the superior court adjudicated Castulo
delinquent after he admitted to one count of shoplifting, a Class 1
misdemeanor. The superior court placed Castulo on standard probation
until his 18th birthday and ordered him to pay restitution. This court
affirmed the superior court’s disposition order. In re Castulo C., 1 CA-JV
18-0158, 2018 WL 4500965, at *1, ¶ 1 (Ariz. App. Sept. 20, 2018) (mem.
decision).

¶3            Castulo was placed in the custody of the Department of Child
Safety (“DCS”). In June 2018, a petition was filed alleging Castulo violated
his probation by “going AWOL from placement during a home visit.”
Castulo admitted to one count of violating probation and the superior court
ordered him to continue on probation. The court also affirmed the previous
restitution order and an order imposing 24 hours of community service. The
written terms of Castulo’s probation also included: (1) participation in
JCORP; (2) participation in all services provided to Castulo by DCS; (3)
electronic monitoring for at least four weeks; and (4) attendance at adult
court for one half day and submission of a two-page essay on the
experience. Orally on the record at the adjudication and disposition
hearing, the court ordered Castulo to participate in eight weeks of juvenile
intensive probation supervision (“JIPS”) with four weeks deferred. Castulo
timely appealed, and we have jurisdiction pursuant to Arizona Revised
Statutes (“A.R.S.”) section 8-235(A) and Arizona Rule of Procedure for the
Juvenile Court 103(A).




                                       2
                           IN RE CASTULO C.
                           Decision of the Court

                               DISCUSSION

¶4           We have read and considered counsel’s brief and have
reviewed the record for any arguable issues. See Leon, 104 Ariz. at 300. We
find none.

¶5            The record reflects the superior court afforded Castulo all his
constitutional and statutory rights, and the proceedings were conducted in
accordance with the Arizona Rules of Procedure for the Juvenile Court.
Castulo was present and represented by counsel at all stages of the
proceedings against him. The record supports the superior court’s findings
that Castulo’s admission to the probation violation was knowingly,
voluntarily, and intelligently made and supported by a factual basis.

¶6              Additionally, the superior court’s disposition order was
within its authority. The court has discretion to place a delinquent juvenile
on probation. See A.R.S. § 8-341; Ariz. R.P. Juv. Ct. 30, 31. JIPS is “a
program . . . of highly structured and closely supervised juvenile
probation . . . which emphasizes surveillance, treatment, work, education
and home detention.” A.R.S. § 8-351. Under guidelines promulgated by our
supreme court, imposition of JIPS is appropriate when the juvenile has been
“adjudicated for delinquent acts or for violations of probation originating
from a delinquent act.” Ariz. Code of Jud. Admin. § 6-302(H)(3).

¶7             Although A.R.S. § 8-352(D) requires the superior court to
specify on the record its reasons for imposing JIPS, we will affirm a
disposition order “despite the absence of specific findings, when the record
demonstrates that the trial court has considered the statutory factors.” In re
J.G., 196 Ariz. 91, 94, ¶ 17 (App. 1999). Here, the superior court failed to
specify its reasons for imposing JIPS, but the record shows the court did not
abuse its discretion by imposing JIPS.

¶8              Castulo was previously adjudicated delinquent for the
shoplifting offense, and in the present case the court found and adjudicated
him to be in violation of probation. The superior court considered Castulo’s
probation officer’s recommendation that JIPS be imposed and had before it
the record of the “factual basis and circumstances leading to” the
disposition. See Ariz. Code of Jud. Admin. § 6-302(H)(7); A.R.S. § 8-352(B),
(C); In re J.G., 196 Ariz. at 94, ¶ 16. The court also heard recommendations
from Castulo’s attorney in this matter, his guardian ad litem, his DCS case
manager, and the State’s attorney. Accordingly, the superior court properly
considered the statutory factors and did not err by imposing JIPS.




                                      3
                            IN RE CASTULO C.
                            Decision of the Court

                               CONCLUSION

¶9              The superior court’s disposition order is affirmed. After the
filing of this decision, defense counsel’s obligations pertaining to Castulo’s
representation in this appeal will end after informing Castulo of the
outcome of this appeal and his future options, unless counsel’s review
reveals an issue appropriate for submission to the Arizona Supreme Court
by petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984);
Ariz. R.P. Juv. Ct. 107(A).




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                         4